Fullerton, J.
(dissenting) — I am unable to'agree with the conclusion reached in the foregoing opinion. In my judgment it takes too narrow, a view of the statutes of forcible entry and detainer. Those statutes were intended as much to operate against one who wrongfully intrudes upon lands, as they were to furnish a summary remedy in favor of one whose possession has been intruded upon. The purposes of all such statutes are beneficial in their nature; they are intended to prevent the forcible or deceitful and tricky entry upon lands held by a doubtful title; tending thereby to preserve the peace and prevent fraud and injustice, by compelling one who asserts the right to possession to show in the courts a better right than the one who has possession. Such statutes ought, therefore, to receive a liberal construction so as to promote the objects for which they were enacted ; and hence, when it is made to appear, as it was in this case, that a tenant holding land under lease refuses to prosecute under the statutes one who wrongfully enters upon and wrongfully detains the leased land, and surrenders his right to so' prosecute to his landlord, the landlord ought to be permitted to exercise that right.